Appeal by the mother from an order of the Family Court, Kings County (Amanda E. White, J.), dated August 6, 2015. The order, after a hearing, denied the mother’s application pursuant to Family Court Act § 1028 for return of the subject child to her custody.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly denied her application pursuant to Family Court Act § 1028 to return the subject child to her custody. The evidence adduced at the hearing was sufficient to establish that the return of the child to the mother would present an imminent risk to the child’s emotional, mental, and physical health (see Family Ct Act § 1028 [a]; Matter of Kyle D. [Everton D.], 134 AD3d 1109, 1109 [2015]; Matter of Madeline A. [Elizabeth M.], 87 AD3d 1132 [2011]; Matter of Elijah O. [Marilyn O.], 77 AD3d 836, 837 [2010]).
Rivera, J.P., Chambers, Roman and Brath-waite Nelson, JJ., concur.